DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3,5-8,10, 12-15,17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (20160300835).

a.	As to claim 1 , 8, 15, Xia teaches A method, comprising: forming a substrate (item 602-632); forming a superlattice that includes a plurality of layers of alternating materials above the substrate (608), each of the plurality of layers corresponding to a threshold voltage (the remaining layer define the threshold of the transistor);  27AA8407-US 111548-239011 forming a gate trench extending into the superlattice to a predetermined one of the plurality of layers of the superlattice structure (see figure 8); forming a  gate dielectric layer on the bottom and sidewall of the trench, the gate dielectric layer contacting an etch stop layer of one of the plurality of layers of alternating materials; and forming a gate in the trench on top of the gate dielectric layer (see figure 8).

Xia does not explicitly teach the gate dielectric is a high-k dielectric.
However it was known to provide the gate dielectric as high-k dielectric to reduce tunneling into the channel from the gate and vice versa
Therefore it would have been obvious to one ordinary skill at the time of filing to form the gate dielectric as a high-k dielectric to reduce tunneling between the gate channel.
b.	As to claim 3, 10, 17 Xia teaches wherein the etch characteristics of each layer of the superlattice are different (see item 608).
c.	As to claim 5 and 19, Xia teaches wherein source and drain regions extend through the superlattice (figure 8).
d.	As to claim 6, 13, 20, Xia teaches all the structures a epitaxial (item 600 and 650 descripition) and 619 can be considered outside the superlattice and Xia teaches etching into 619.
e.	As to claim 7, 14 Xia gate dielectric can be considered a spacer.

	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide spacers to implement a replacement gate method for the device to ensure self-alignment of the gate improving device performance by optimizing the gate material as well as the alignment of the gate.
f.	As to claim 12, Xia teaches wherein the first gate corresponds to an enhancement mode transistor and the second gate corresponds to a depletion mode transistor (paragraph 13.

Claims 2, 4, 9, 11, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Kiyama (WO 2012046480) and Li (CN 107393956) and admitted prior art.
a.	As to claims 2 9 and 16, Xia teaches each and every layer acts as a etch stop does not teach a superlattice comprise polarization layer.
Kiyama teaches providing a polarization superalattice structure and etching through the superlattice to form the gate.
Li on the other hand teaches forming the gate on top of the polarization superlattice structure.
Applicant acknowledges that there is a desire for the modified polarization transistor with different threshold voltages.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide the threshold management layer of Xia with polarization superlattice 
b.	As to claim 4, 11, and 18, Kiyama and Li teach wherein the polarization layers of each layer of the superlattice is of equal thickness.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896